DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          FELIX J. MARTINEZ,
                               Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D15-2140

                          [December 16, 2015]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; John S. Kastrenakes,
Judge; L.T. Case No. 50-2003-CF-003597-AXXX-MB.

   Felix J. Martinez, Sneads, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed. Lindsey v. State, 168 So. 3d 267, 270-71 (Fla. 2d DCA 2015);
Landrum v. State, 163 So. 3d 1261, 1263 (Fla. 2d DCA 2015), rev. granted,
No. SC15–1071, 2015 WL 3937380 (Fla. June 18, 2015).

GROSS, MAY and DAMOORGIAN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.